DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the foreign obstacle protection device of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states, “the vertical position of the wheel” lacks antecedent basis. Further, based on the Specification, “a sensor” of claim 3 appears to be the same sensor claimed in claim 1.
Appropriate correction required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange (US 9,213,905)

  
2. The method of claim 1 wherein the attachment is movably mounted with respect to the agricultural implement and the sensor detects changes in position of the attachment relative to the agricultural implement (indirect from load cell (c. 56, l. 3-11).  

5. The method of claim 2 further comprising: penetrating the soil with a soil working tool connected to the agricultural implement by a shaft; detecting, with a sensor associated with the soil working tool, changes in position of a region of the shaft with respect to the agricultural implement; and determining, with the processor, the presence of a foreign object based on the amount of change in the position of the shaft (c. 56, l. 3-11 and fig. 33).  

6. The method of claim 1 further comprising the step of detecting, using the sensor associated with the attachment, mechanical oscillations induced in the attachment by the collision of the attachment against a foreign object (c. 56, l. 20).  

7. The method of claim 2 wherein the attachment is protected by a foreign obstacle protection device on the agricultural implement and the sensor detects a response of the foreign obstacle protection device (c. 59, l. 34-45).  

8. The method of claim 1 further comprising the step of transmitting to a remote site at least one of the signals of the sensor or the detected position of the detected foreign object (fig. 21).  

9. The method of claim 1 further comprising the step of determining at least one of the position of the agricultural implement or a vehicle towing the agricultural implement, using the mounting position of an antenna of the position determining system and the position of the attachment relative to the antenna at the time of the detection of the interaction of the attachment with the foreign object (fig. 10).   
10. An apparatus for mapping foreign objects in a field comprising: an agricultural implement (2901) suitable for traversing the field; an attachment (c. 56, l. 24) attached to the implement for at least one of penetrating into the soil of the field or running along on the soil; a sensor (2907) associated with the attachment, the sensor configured to detect changes in position of the attachment and generate an attachment signal; a position determining system configured to generate a position signal representative of the position of the attachment (c. 56, l. 2-47); a processor (2906) configured to receive the attachment signal and determine whether the attachment has interacted with a foreign object lying in the field (c. 56, l. 3-11)and, if the attachment has interacted with a foreign object, associating the position signal from the position determining system with the attachment signal (c. 55, l. 36-41).  


12. The apparatus of claim 10 wherein the attachment is movably mounted with respect to the agricultural implement and the sensor detects changes in position of the attachment relative to the agricultural implement (c. 56, l. 3-11).  

19. The apparatus of claim 12 wherein the attachment is a soil working tool connected to the agricultural implement by a shaft (c. 59, l. 22-33).  
20. The apparatus of claim 19 wherein the sensor associated with the soil working tool detects changes in position of a region of the shaft with respect to the agricultural implement (c. 56l. 3-11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange as applied to claims 2 and 12 above in further view of Beaujot (2012/0125244).
Regarding claims 3, 4, 13-18, Lange teaches acceleration sensor placed on various locations of an implement to detect the presence of a foreign object, but fails to teach a wheel.  However Beaujot teaches placing a sensor 23 on a wheel (fig. 1) is known in the art of agricultural soil mapping. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include acceleration sensors on wheels of an implement to detect the presence of a foreign object as a known embodiment for determining soil properties based on wheel position as taught by Beaujot (fig. 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JESSICA H LUTZ/Examiner, Art Unit 3671